Case: 1:15-cv-11632 Document #: 153-12 Filed: 10/31/19 Page 1 of 2 PageID #:1112




                                 Exhibit 11
                 Case:WANDA
Patient Name: HOLLINS, 1:15-cv-11632   Document #: 153-12 Filed: 10/31/19 Page 2 of 2 PageID #:1112 MRN: 00100019z
Date of Birth: 1                                                                                        FIN: 20130912013

                                                      * Auth (Verified) *




Facility: CHS                                     Plaintiff's Exhibit 11                    Page
                                                                                         Rogers v CC1021066
                                                                                                       of 1               $image$




                                                                                                              Page 9 of 142
